     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 1 of 42 Page ID #:1




 1   Michael Machat, Esq. SB#109475
 2   MACHAT & ASSOCIATES, P.C.
     8730 W. Sunset Blvd., Suite 250
 3   West Hollywood, California 90069
     Telephone: (310) 860-1833
 4   Email: michael@machatlaw.com
 5   David A. Randall (SBN 156722)
 6   dave@hdmnlaw.com
     Ehab Samuel (SBN 228296)
 7   esamuel@hdmnlaw.com
     HACKLER DAGHIGHIAN MARTINO & NOVAK P.C.
 8   10900 Wilshire Blvd., Suite 300
 9   Los Angeles, CA 90024
     Tel.: (310) 887-1333
10   Fax: (310) 887-1334
11   Attorneys for Plaintiff
     Vampire Family Brands, LLC
12
13                      UNITED STATES DISTRICT COURT
14                    CENTRAL DISTRICT OF CALIFORNIA
15
16
17   VAMPIRE FAMILY BRANDS, LLC, )           CASE NO.
                                    )
18             Plaintiff,           )        Related Case: 2:06-cv-07793-VBF-JWJ
                                    )
19         vs.                      )        COMPLAINT FOR BREACH OF
20
                                    )        CONTRACT, BREACH OF THE
     S.C. CRAMELE RECAS, S.A., TRI- )        COVENANT OF GOOD FAITH
21   VIN IMPORTS, INC and DOES 1 –  )        AND FAIR DEALING, TORTIOUS
     20,                            )        INTERFERENCE WITH
22                                  )        CONTRACTUAL RELATIONS,
                                    )        TRADEMARK INFRINGEMENT,
23             Defendants.          )        AND UNFAIR COMPETITION
24                                  )
                                    )        DEMAND FOR JURY TRIAL
25
26

27
28
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 2 of 42 Page ID #:2




 1          Plaintiff VAMPIRE FAMILY BRANDS, LLC hereby alleges and asserts:
 2
 3                            I.     JURISDICTION AND VENUE
 4          1.    Plaintiff brings this action for injunctive relief and damages arising
 5   out of a breach of a stipulated judgment as well as the unauthorized, unfair, and
 6   deceptive competitive practices of Defendants, and each of them, in connection
 7   with the commercial use and exploitation of trademarks in violation of the Lanham

 8   Act.

 9          2.    This action arises under the Trademark Laws of the United States,

10   including particularly, Section 43 of the Lanham Act, 15 U.S.C. §§ 1114 and 1125.
     Jurisdiction is conferred on this Court by 15 U.S.C. Section 1121(a), by 28 U.S.C.
11
     Section 1338(a), in that this case arises under the Trademark Laws of the United
12
     States, 15 U.S.C. Sections 1051, et seq., and by principles of pendent jurisdiction.
13
     Venue is proper in this District under 28 U.S.C. §§ 1391(b).
14
            3.    Jurisdiction is also conferred on this Court by 28 U.S.C. §§ 1332 in
15
     that the parties are citizens of different states and that the amount in controversy
16
     exceeds $75,000.
17
18                                     II.   THE PARTIES
19          4.    Plaintiff        VAMPIRE    FAMILY        BRANDS,        LLC   (“VAMPIRE
20   FAMILY BRANDS”) is a Delaware Limited Liability Company with its main
21   business office located in Los Angeles County, California.
22          5.    Defendant S.C. CRAMELE RECAS, S.A (“CRAMELE RECAS”) is
23   upon information and belief, a winery located in Recas, Romania. Cramele Recas
24   has waived any jurisdictional challenge it might conceivably have had to this case
25   when it executed the Stipulated Judgment attached to this Complaint as Exhibit 1.
26          6.    Defendant Tri-Vin Imports, Inc (“Tri-Vin”) is a New York
27   corporation with its corporate offices located in New York. Tri-Vin is a US
28                             Complaint for Trademark Infringement, etc
                                                 -1-
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 3 of 42 Page ID #:3




 1   Importer for Cramele Recas and an agent of Cramele Recas’s for its wine sales in
 2   the U.S. Tri-Vin regularly does business in California, regularly buying wine from
 3   California that it resells around the country. Tri-Vin also have a California
 4   distributor, based in this district, that it sells wine to for distribution. Tri-Vin
 5   regularly apply for and file trademark applications using a lawyer based in this

 6   District.   Tri-Vin representatives, including Marc Oliveira, regularly travel to

 7   California for wine shows such as the ECRM which has been held in rotating

 8   locations, including Napa, San Diego, and Orange County. Tri-Vin are targeting

 9
     sales of the accused product into California.
            7.     TI Beverage Group, Ltd (“TI Beverage Group” or “TIBEV”) is a
10
     Delaware Corporation that assigned its interest in the Vampire wine business to
11
     Plaintiff Vampire Family Brands in 2017, including its interest in the Settlement
12
     Agreement (discussed below) with defendant Cramele Recas. TI Beverage Group
13
     is the predecessor in interest to Vampire Family Brands – both companies were
14
     and are primarily owned by Michael Machat, the founder and creator of the
15
     Vampire Brand, and Plaintiff’s in-house counsel.
16
            8.     Plaintiff does not know the true names or capacities of defendants
17
     named herein as DOES 1 through 20 inclusive, and therefore sues these defendants
18
     by such fictitious names. Plaintiff will seek leave to amend this Complaint to
19
     allege the true names, capacities, and circumstances alleging the liability of said
20
     defendants at such time as the same is ascertained. Plaintiff is informed and
21
     believes and, on that basis, alleges that each fictitiously named defendant is
22
     responsible in some manner for the occurrences herein alleged and that Plaintiff's
23   damages as herein alleged were proximately caused by the conduct of such
24   defendants.
25          9.     At all times herein mentioned, Plaintiff is informed and believes and
26   based thereon alleges that, at all times herein mentioned, each of the defendants
27
28                           Complaint for Trademark Infringement, etc
                                               -2-
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 4 of 42 Page ID #:4




 1   sued herein, were the agents, servants, employees or attorneys of their co-
 2   defendants, and in doing the things hereinafter alleged were acting within the
 3   purpose, course and scope of such agency and employment, and with the authority,
 4   permission, and consent of their co-Defendants.
 5
 6                  III.   FACTS GIVING RISE TO THIS ACTION

 7         10.   Plaintiff VAMPIRE FAMILY BRANDS via its predecessors in

 8   interest has been marketing food and beverages under the following brand names

 9
     for many years, including: VAMPIRE (for wines – US Trademark Registration
     No. 2263907); DRACULA (for wine – US Trademark Registration No. 3319536);
10
     VAMPYRE (for Spirits – US Trademark Registration No. 3082097); VAMPIRE
11
     (for chocolate and coffee - US Trademark Registration No. 3669827) VAMPIRE
12
     for Olive oil and Balsamic vinegar – US Trademark Registration No. 4776927);
13
     VAMP H20 (for Water – US Trademark Registration No. 3895288); VAMPIRE
14
     (for Restaurant and Bar Services – US Trademark Registration No. 3978444);
15
     VAMPIRE (for Glass beverage-ware -- US Trademark Registration No. 3290011);
16
     and VAMPIRE TACO (for Tacos – US Trademark Registration No. 4939034).
17
           11.   By virtue of its extended use in commerce, several of the
18
     aforementioned registrations have become incontestable, including its registration
19
     numbers 2263907, 3082097, 3290011, 3319536, 3669827, and 3978444.
20
           12.   VAMPIRE FAMILY BRANDS also is the owner of the slogans
21
     TASTE OF IMMORTALITY and SIP THE BLOOD OF THE VINE, (TM
22
     Registrations 3167606 and 3079403, respectfully.) Both of these marks also have
23   become incontestable.
24         13.   The origin of Vampire wine, and VAMPIRE FAMILY BRAND’s
25   claim of right goes back to 1988, when its founder released a French bottled
26   Algerian Syrah under the brand name Vampire.             The first sale was to MCA
27
28                           Complaint for Trademark Infringement, etc
                                               -3-
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 5 of 42 Page ID #:5




 1   Records and Alice Cooper, and the wine was promoted under the slogan, “Sip the
 2   Blood of the Vine.” Vampire Family Brand’s predecessors in interest began to use
 3   the slogan “Taste of Immortality” by at least 1995, if not earlier. Although the
 4   labels have changed over the years, along with the sourcing from Algeria to Italy to
 5   Transylvania and finally to Napa, the marketing has remained playful.

 6         14.   However, as the source of the wine shifted from Transylvania,

 7   Romania to Napa, California, the marketing evolved to emphasize that the quality

 8   of the wine was actually extremely good, with Vampire wine having won

 9
     numerous gold medals throughout the years and winning scores of 90 Points and
     higher.
10
           15.   Plaintiff via its predecessors’ in interest expanded its wine and spirits
11
     business into gourmet quality foods, including Vampire Fine Belgian Chocolate
12
     and Vampire Gourmet Coffee (US Reg. No. 3669827) and Vampire Gourmet
13
     Olive Oil and Vampire Gourmet Balsamic Vinegar (US. Reg. No. 4776927).
14
           16.   Plaintiff is also the owner of the US Registration No. 5444375 for the
15
     word mark VAMPIRE for Pre-mixed alcoholic beverages, other than beer based,
16
     and Prepared Alcoholic Cocktails. Plaintiff has a great tasting Gourmet Bloody
17
     Mary cocktail, that it markets as its VAMPIRE Gourmet Bloody Mary Cocktail.
18
           17.   Plaintiff’s VAMPIRE family of brands are available for the world to
19
     see on its website VAMPIRE.COM, and Plaintiffs’ family of VAMPIRE Brands
20
     have received coverage in various national magazines and newspapers, including
21
     Maxim, InStyle, Elle, Shape, Star Magazine, the New York Times, the LA Times,
22
     the Houston Chronicle, The Star Tribune, The Chicago Sun Times, and many
23   more. In addition, Plaintiffs’ VAMPIRE family of brands have been shown on
24   various national television shows, such as The View with Oprah Winfrey,
25   Anderson Cooper for approximately five minutes with Ashley Greene from
26
27
28                          Complaint for Trademark Infringement, etc
                                              -4-
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 6 of 42 Page ID #:6




 1   Twilight fame, CNN Headline News, MTV’s Viva La Bam, Food TV, and many
 2   more.
 3           18.   In 2017 Plaintiff began selling VAMPIRE Gourmet Bloody Mary
 4   Cocktails in a can which are designed to be the go-to ready to drink premixed
 5   Bloody Mary, perfect for busy bars, outdoor venues, picnics, and anyone on the go

 6   wanting a gourmet ready to drink Bloody Mary cocktail.

 7           19.   Plaintiff also markets and sells wine branded as Dracula and has been

 8   doing so for more than a dozen years. Plaintiff is the owner of US Trademark

 9
     Registration No. 3319536 or Dracula for wine.
             20.   Plaintiff’s VAMPIRE wines have traditionally sold very well during
10
     the Halloween season. For example, in 2016, 2017, and 2018 VAMPIRE wine
11
     was a top selling wine in Publix during the month of October.           VAMPIRE
12
     Cabernet and VAMPIRE Pinot Noir were the number 8 and 9 top selling red wines
13
     at Publix in October 2018--with the VAMPIRE Cabernet being the 4th bestselling
14
     cabernet in Publix during the month of October and VAMPIRE Pinot Noir being
15
     the 2nd bestselling Pinot Noir after Meiomi Pinot Noir.
16
17
             A. The Early Years of Vampire Wine
18
             21.   Back in the mid-1980s, when Michael Machat first thought up the
19
     idea of branding a wine as Vampire all those he discussed the idea with thought he
20
     was crazy. They didn’t get the marketing idea because back then wine was meant
21
     to be revered and the idea seemed almost sac-religious to the staid wine industry.
22
     But the idea stayed with Machat. At first, Machat attempted to find a winery
23   supplier in Transylvania.     That was in the late 1980’s and Romania was a
24   communist country. There was only one exporter of wine, government controlled,
25   and they told him they already had a US Importer – Monsieur Henri, a subsidiary
26
27
28                           Complaint for Trademark Infringement, etc
                                               -5-
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 7 of 42 Page ID #:7




 1   of Pepsi Cola. They also told Machat they had a UK importer, so they were not
 2   interested in hearing Machat’s ideas.
 3         22.   So unperturbed, beginning in 1988, Machat began selling in England,
 4   an Algerian Syrah, bottled in France, that was packaged in a coffin shaped box.
 5   The first customer was Alice Cooper’s record company, MCA Records.

 6         23.   In 1989, Machat moved the production to Italy. Around that time he

 7   exported some of his Vampire Wine to the US, which found its way to the Anne

 8   Rice Fan Club in New Orleans.

 9
           24.   After the Berlin Wall fell, Machat contacted the Pepsi Cola Company.
     He obtained a meeting with the man who ran the US Romanian wine import side of
10
     the company. He was about to retire, and after first presenting Machat’s concept
11
     of marketing VAMPIRE Wine from Transylvania to his employer (who passed),
12
     he agreed to introduce Machat to the people that ran the Romanian export
13
     operation in Bucharest.
14
           25.   A few months later, Machat was on his way to Transylvania where he
15
     began to source wine suitable for his nascent VAMPIRE brand. There were many
16
     starts and stops, as the Romanian people didn’t understand the concept. Marketing
17
     had been illegal since 1945, and the Romanian people had no idea how to market.
18
           26.   For example, when Machat first arrived at Bran Castle in 1991, the
19
     castle where Vlad Tepes—also known as Dracula—lived, and the place—some
20
     say—that inspired Bram Stoker to write Dracula, was nothing but a furniture
21
     museum.
22
           27.   As Machat toured wineries, some winemakers screamed in horror
23   when told that Machat wanted to label their prized wine as VAMPIRE.
24         28.   Machat persevered and eventually he was able to find Romanian
25   wineries to supply wine for his VAMPIRE brand. Unfortunately, over the years,
26
27
28                          Complaint for Trademark Infringement, etc
                                              -6-
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 8 of 42 Page ID #:8




 1   the supply was not consistent and problems always seemed to arise. So Machat
 2   kept changing wineries in Romania looking for a satisfactory one.
 3         29.   Eventually Machat met Philip Cox, an Englishman who runs Cramele
 4   Recas with his Romanian wife, Elvira Cox. Machat trusted them and arranged for
 5   Cramele Recas to make Vampire wine.

 6         30.   Unfortunately, they became greedy and got tired of listening to

 7   Machat’s quality control demands. They decided to come out with their own wine

 8   brand that took elements of Machat’s designs.

 9
           31.   At that time, and still to this day, Machat’s VAMPIRE wine labels,
     featured a V with a drop of blood at the beginning of the word Vampire. The back
10
     of Machat’s labels used to say “The Legend Lives.”
11
           32.   Eventually Machat discovered that Cramele Recas was selling wine
12
     with a prominent V (both with a drop of blood and without) over the words “The
13
     Legend Lives” and the word Transylvania, falsely giving the impression that the
14
     wine was the same wine as Vampire wine. TI Beverage Group sued for trademark
15
     infringement and during the discovery process acquired video footage from over
16
     twenty retail stores in which store clerks were telling patrons the counterfeit wine
17
     was the same as VAMPIRE Wine.
18
           33.   At that time, TI Beverage Group had a credit line with the winery for
19
     approximately one million dollars. In the fall of 2006, TI Beverage withheld
20
     payment otherwise due to Cramele Recas but for the trademark infringement and
21
     put the amount owed to Cramele Recas into a CD. Later that year, TI Beverage
22
     Group sued Cramele Recas and Cox for trademark infringement.
23         34.   The case settled, and the parties executed a Stipulated Judgment
24   which was signed by the Judge and became an Order of this Court. It provided in
25   part that, in exchange for TI Beverage Group paying Cramele Recas Five Hundred
26
27
28                          Complaint for Trademark Infringement, etc
                                              -7-
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 9 of 42 Page ID #:9




 1   Fifty Thousand Dollars, Cramele Recas and Cox and each of their agents and
 2   assigns agreed to cease and desist from any of the following:
 3         Using Vampire, Vampyre, Vampire Vineyards, Vamp, the Vamp
 4         icon, or any other word or words or marks which are confusingly
 5         similar to, or a colorable imitation of any of the aforementioned trade

 6         names and marks, either alone, as part of, or together with, any other

 7         word or words, trademark, service mark, trade name, or other business

 8         or commercial designation in connection with the sale, offering for

 9
           sale, advertising, and/or promotion of beverage products and beverage
           accessories anywhere throughout the World.
10
           35.    The Settlement agreement also provided for liquidated damages of
11
     $10,000 per incident plus $1 a bottle sold, giving TI Beverage Group the option to
12
     forego the liquidated damages and seek the full extent of damages, if it chooses.
13
14
           B. Cramele Recas and Philip Cox’s prior breach.
15
           36.    Just several years after stipulating to the Judgment referenced above,
16
     Cramele Recas began selling a wine called DRACULA’S BLOODLUST to a
17
     company in Missouri. TI Beverage Group sued. In letters to Machat, Cox argued
18
     that Dracula was not covered by the settlement agreement even though he should
19
     have known Dracula is the most famous of all Vampires.
20
           37.    Cramele Recas defaulted and TI Beverage Group obtained a default
21
     judgment against Cramele Recas for $25,192.        [Dkt No. 87 in related case 2:06-
22
     cv-07793-VBF-JWJ.]
23         38.    In 2017, Vampire Family Brands acquired TI Beverage Group’s
24   interest in the Settlement Agreement and all aspects of the Vampire Wine business.
25   Upon information and belief, the Missouri company stopped selling the infringing
26   wine when it was sued.
27
28                          Complaint for Trademark Infringement, etc
                                              -8-
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 10 of 42 Page ID #:10




 1
 2          C.    Cramele Recas and Philip Cox’s latest breach.
 3          39.   Now Cramele Recas and Cox have breached the settlement agreement
 4    again. This time they are selling a wine with a blood stained label and bats with
 5    the words, BLOODY MERLOT, from the land of the vampires. Other versions of

 6    the label say BLOODY MERLOT, from the LAND OF THE BLOOD SUCKERS.

 7    Cramele Recas is also selling a Cabernet Sauvignon version of these wines.

 8          40.   On the back label of the wines is a QVR code that when scanned

 9
      shows Vampire bats flying in the air.      As such, defendants are using the word
      vampire, an obvious synonym for vampire, and Vampire imagery to sell their wine
10
      – all in contravention of the Settlement Agreement.
11
12
            D.    Tri-Vin’s Connection to Cramele Recas and Philip Cox’s latest
13                breach.
14          41.   Defendant Tri-Vin is acting as defendant Cramele Recas’s agent and
15    importer for the accused product. They are importing the accused product into the
16    United States. Sometime in August of this year, they posted an ad for the accused
17    product on Facebook, and when asked where will it be available, they answered

18    “everywhere.” When asked in California too, they answered “yes.”

19          42.   Tri-Vin is no stranger to Vampire Wine. In fact, Tri-Vin was the first

20
      large customer of Plaintiff’s founder, Michael Machat, for Vampire Wine.
            43.   From 1995 through approximately 2017, with the exception of a
21
      couple of years in the late 2000s, Plaintiff’s predecessors in interest sold its
22
      Vampire wine to Tri-Vin for Tri-Vin to distribute.
23
            44.   In the early 2000’s, when TI Beverage Group switched Romanian
24
      producers and began doing business with Cramele Recas, Tri-Vin followed and
25
      began its own business relationship with Cramele Recas, importing various non-
26
      infringing wines from Cramele Recas over the years.
27
28                           Complaint for Trademark Infringement, etc
                                               -9-
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 11 of 42 Page ID #:11




 1          45.    Just prior to TI Beverage Group suing Cramele Recas in 2006, TI
 2    Beverage Group stopped selling VAMPIRE wine to Tri-Vin and began to sell to
 3    Southern Wine & Spirits in NY.
 4          46.    Not long afterwards, Tri-Vin created and began selling Werewolf
 5    Wine from Romania, as a thematic replacement to VAMPIRE Wine. Werewolf

 6    was also supplied by Cramele Recas.           Tri-Vin apparently didn’t care what

 7    Werewolf tasted like, but instead just wanted a wine from Transylvania. Their lack

 8    of care in the quality showed.

 9
            47.    Nevertheless, in or around 2008, for reasons unrelated to this lawsuit,
      TI Beverage Group and Southern Wine & Spirits relationship soured, and Tri-Vin
10
      agreed to become the NY distributor for Vampire once again.
11
            48.    This time around, however, the sourcing of Vampire wine had
12
      changed. In 2007, TI Beverage Group and Machat moved the sourcing of the wine
13
      from Transylvania to California, first Paso Robles and ultimately Napa in 2009, to
14
      take better control over the brand.
15
            49.    Overnight, the wine quality became much better and consistent
16
      compared to when the wine was produced in Romania. The California based
17
      Vampire wine gets lots of critical acclaim and wins gold medals. That was not the
18
      case with the Transylvania predecessor, although there was a period when
19
      VAMPIRE Pinot Grigio won a gold medal, but inexplicable a year later, to save a
20
      nickel the winery TI Beverage Group were working with cut the quality. Such was
21
      the frustrating mentality TI Beverage Group had to put up with when sourcing its
22
      wine from Romania.
23          50.    As time went by, it seemed Tri-Vin were improperly linking TI
24    Beverage Group’s critically acclaimed VAMPIRE wine with the not so good
25    tasting Werewolf wine from Romania, and selling them together. Wanting to
26    disassociate TI Beverage Group’s gold medal winning VAMPIRE brand from Tri-
27
28                           Complaint for Trademark Infringement, etc
                                               - 10 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 12 of 42 Page ID #:12




 1    Vin’s lesser quality Werewolf wine, in 2017, TI Beverage Group once again
 2    switched distributors in NY and stopped selling VAMPIRE wine to Tri-Vin.
 3          51.    Apparently Tri-Vin have missed selling VAMPIRE wine and now
 4    they have unlawfully aided Carmele Recas’s breach of the settlement agreement,
 5    and conspired with Cramele Recas to produce a confusingly similar product, which

 6    has led to this lawsuit.

 7          52.    Plaintiff first came to learn about the accused product after Tri-Vin

 8    posted an ad on Facebook showing a short video of Vampire bats flying around

 9
      that followed a picture of the label that says, “BLOODY MERLOT FROM THE
      LAND OF VAMPIRES.” Plaintiff Vampire Family Brands was alerted to this by
10
      someone who thought it was a new offering by Plaintiff.
11
12          D.     More background on Plaintiff and Vampire Wine.
13          53.    Plaintiff markets its brands through a national network of wholesalers,
14    and via the website: www.vampire.com.              VAMPIRE wine sells for anywhere
15    between $10 to $15 per bottle nationally at retail stores. Vampire wine is also
16    available in bars and restaurants on wine lists.
17          54.    Plaintiff and its associates have worked hard to insure that they put the

18    best wine in the bottle as possible. Over the last few years, Plaintiff’s VAMPIRE

19    family of wines have received some great reviews and have won Gold Medals,

20
      including Gold Medals at the San Francisco Chronical Wine Competition for its
      Vampire Merlot, Vampire Cabernet Sauvignon, Vampire Pinot Noir, a Gold Medal
21
      and 92 Rating from the Los Angeles International Wine & Spirits Competition
22
      awarded to Vampire Cabernet Sauvignon, Gold Medals at the Texas International
23
      Rodeo Wine Competition, and 92 and 97 ratings for its highest end Trueblood
24
      Cabernet Sauvignon.
25
            55.    Plaintiff has spent substantial amounts of time and money building up,
26
      advertising, and promoting its brands. By virtue of the popularity of its brands, its
27
28                               Complaint for Trademark Infringement, etc
                                                   - 11 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 13 of 42 Page ID #:13




 1    advertising, promotion, and sales, plus the popularity of its websites, including
 2    vampire.com, Plaintiff has built up and owns extremely valuable goodwill which is
 3    symbolized by Plaintiff’s various marks.
 4          56.    Each of the Defendants knew of Plaintiff’s VAMPIRE family of
 5    brands, including VAMPIRE Wine, but decided to go ahead with their plans to

 6    advertise, market and sell wine bearing the word Vampire or suggesting Vampire

 7    anyway, because they believed that they could get away with it and they wanted to

 8    make easy money capitalizing on Plaintiff’s built up goodwill over the years.

 9
            57.    If Defendants are not stopped from marketing wine with a name such
      as Vampire or making obvious references to Vampire then consumers will be
10
      confused as to the source of origin of defendants’ confusingly similar wine.
11
            58.    Also, if defendants are not stopped from marketing wine with
12
      Plainiff’s Vampire mark or a name obviously suggesting Vampire, it is likely that
13
      consumers will become confused about the source and origin of Plaintiff’s
14
      products, and mistakenly conclude that Plaintiff’s products are produced by or
15
      otherwise associated with Defendants.
16
17
                                                COUNT I
18
19                                 BREACH OF CONTRACT
                          (Against Cramele Recas and Does 1 – 10)
20
            59.    Plaintiff repeats each allegation contained in paragraphs 1 through 58
21
      as though set forth herein at length.
22
            60.    A copy of the Stipulated Judgment in the case entitled TI Beverage
23
      Group, LTD v S.C. Cramele Recas S.A. et al in Case No. CV-06-7793 VBF is
24
      attached as Exhibit 1 to this Complaint.         The Stipulation is a contract (“the
25
      Contract”) agreed to by TI Beverage Group and Cramele Recas and Philip Cox.
26
      Vampire Family Brands is the assignee of TI Beverage Group.
27
28                            Complaint for Trademark Infringement, etc
                                                - 12 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 14 of 42 Page ID #:14




 1          61.    As described above, in addition to violating a Court Order, Cramele
 2    Recas and Philip Cox and their agents breached Paragraph A. 1 of the Contract by:
 3                 (i) Using the word Vampire in connection with the sale of beverages;
 4                 (ii) Using the word Vampire in connection with the advertising of
 5                 beverages;

 6                 (iii) Using the word Vampire in connection with the promotion of

 7                 beverages;

 8                 (iv) Using other words (such as BLOOD SUCKERS) which are

 9
                   confusingly similar to or a colorable imitation of vampire in
                   connection with the sale of beverages;
10
                   (v)    Using other words (such as BLOOD SUCKERS) which are
11
                   confusingly similar to or a colorable imitation of vampire in
12
                   connection with the advertising of beverages;
13
                   (vi)   Using other words (such as BLOOD SUCKERS) which are
14
                   confusingly similar to or a colorable imitation of vampire in
15
                   connection with the promotion of beverages;
16
            62.    As a result of all the breaches to the Contract, Plaintiff asks that this
17
      Court order the defendants pay as damages, Plaintiff’s lost profits, calculated by
18
      multiplying Plaintiff’s average profit per bottle of wine times the total number of
19
      accused products sold by defendants.
20
            63.    In addition, and/or in the alternative, Plaintiff seeks recovery of all
21
      sums paid to defendants and each of them for sales of the accused product.
22
            64.    In addition, and/or in the alternative, Plaintiff seeks its liquidated
23    damages of $10,000 per incident plus $1 per bottle sold. Plaintiff reserves the right
24    to make its election of remedies closer to the time of trial.
25          65.    Plaintiff also seeks its Attorney Fees and Costs as provided for in the
26    Settlement Agreement.
27
28                            Complaint for Trademark Infringement, etc
                                                - 13 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 15 of 42 Page ID #:15




 1                                            COUNT II
 2                BREACH OF THE COVENANT OF GOOD FAITH AND
 3                            FAIR DEALING
 4                        (Against Cramele Recas and Does 1 – 10)
 5          66.    Plaintiff repeats each allegation contained in paragraphs 1 through
 6    65 as though set forth herein at length.
 7          67.    The Contract contains a covenant implied by law that defendants and
 8    each of them will act toward Plaintiffs in good faith and fair dealing.
 9          68.    The implied covenant of good faith and fair dealing imposes upon
10    defendants and each of them, the duty not to take any action with the motive to
11    frustrate Plaintiff’s enjoyment of rights under the Contract.
12          69.    Unfortunately, defendants have done just what the covenant of good
13    faith and fair dealing prohibits them from doing by taking action designed to
14    frustrate Plaintiff’s enjoyment of rights under the Contract.
15          70.    Defendants conspired to utilize Plaintiff’s VAMPIRE mark on
16    beverage products by selecting a term (i.e. BLOOD SUCKER, as used in “FROM
17    THE LAND OF BLOOD SUCKERS”) to attempt to frustrate Plaintiff’s enjoyment
18    of rights under the Contract.
19          71.    Defendants improper use of words and images in selling, advertising
20    and promoting wine, as described herein amounts to a violation of the covenant of
21    good faith and fair dealing.
22                                               COUNT III
23
                   INTENTIONAL INTERFERENCE WITH CONTRACTUAL
24                                  RELATIONS
25                        (Against Tri-Vin And Does 11 - 20)
            72.    Plaintiff repeats each allegation contained in paragraphs 1 through 70
26
      as though set forth herein at length.
27
28                            Complaint for Trademark Infringement, etc
                                                - 14 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 16 of 42 Page ID #:16




 1          73.    Defendant Tri-Vin knew that Plaintiff had a contractual relationship
 2    with Cramele Recas and intentionally interfered with that relationship. Tri-Vin’s
 3    conduct prevented and interfered with Plaintiff from enjoying the benefits of the
 4    Contract its predecessor in interest made with Cramele Recas. Tri-Vin’s acts and
 5    omissions were intentional and done knowing that they would be disrupting and

 6    interfering with Plaintiff’s business in California and elsewhere.

 7          74.    As a result of Tri-Vin’s wrongful acts and omissions, Plaintiff has

 8    been damaged in a sum to be proven at trial but is estimated to be at least One

 9
      Hundred Fifty Thousand Dollars. Defendant Tri-Vin’s acts of interference with
      Plaintiff’s contract with Cramele Recas were done intentionally to deprive the
10
      Plaintiff of property, legal rights or to otherwise cause injury, such as to constitute
11
      malice or oppression under California Civil Code Section § 3294, thereby entitling
12
      Plaintiff to punitive damages in an amount appropriate to punish or set an example
13
      of Defendant Tri-Vin.
14
15
16                                             COUNT IV

17                      VIOLATION OF LANHAM ACT 15 U.S.C. §1114
18                                 (Against All Defendants)
19          75.    Plaintiff repeats each allegation contained in paragraphs 1 through 74
20    as though set forth here at length.
21          76.    Plaintiff and its predecessors in interest long have used the word
22    “blood” and images of blood in their marketing, beginning with the slogan, “Sip
23    the Blood of the Vine,” a registered trademark that Machat first used in 1988.
24          77.    In 1997 or 1998, Plaintiff’s predecessors in interest first began to
25    market its products with a drop of blood hanging off the end of the letter V (for
26    Vampire).    Plaintiff owns an incontestable trademark for this image – US
27    Trademark Registration Number 4196305.

28                            Complaint for Trademark Infringement, etc
                                                - 15 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 17 of 42 Page ID #:17




 1          78.      At one point, Plaintiff’s predecessors in interest were actively selling
 2    a Romanian wine called Dracula’s Blood, for which it had a trademark. Plaintiff
 3    still have some of this wine. Unfortunately, even the people that worked for
 4    Plaintiff’s predecessors in interest got confused between Plaintiff’s Napa Carneros
 5    Dracula Pinot Noir (which retails for approximately $35) with the far less

 6    expensive Dracula’s Blood Pinot Noir. Occasionally the warehouse would ship the

 7    expensive Carneros Dracula Pinot Noir instead of the less expensive Dracula’s

 8    Blood.

 9
            79.      Additionally, Plaintiff sell a Spanish sangria, playfully branded as
      FANGRIA. Plaintiff has an incontestable trademark registration for this too, US
10
      Trademark registration no. 4451648.            Plaintiff’s promotional materials for
11
      FANGRIA feature illustrations of vampires, bats and blood.
12
            80.      Also, Plaintiff’s Vampyre Vodka is blood red. One of the attributes
13
      that many like about it is that there is so much red coloring that it turns your lips
14
      red, so people know if someone’s been drinking it.
15
            81.      So defendants use of blood and blood images and bats, in conjunction
16
      with the word “vampire” or colorable imitations of “vampire” such as “blood
17
      sucker,” in connection with wine is similarly confusing to Plaintiff’s family of
18
      VAMPIRE Trademarks. Defendants have committed trademark infringement of
19
      Plaintiff’s trademarks in their deceptive marketing of wine, using VAMPIRE or
20
      other similarly confusing names.
21
            82.      Defendants have induced others to infringe Plaintiff’s trademarks and
22
      trade names.
23
            83.      Defendants have acted with bad intent and culpably in selecting using,
24
      and/or approving of the use of Plaintiff’s trademarks and other words and/or
25
      images in the distribution, marketing, promotion, advertisement, offering for sale,
26
      and/or sale of wine.
27
28                             Complaint for Trademark Infringement, etc
                                                 - 16 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 18 of 42 Page ID #:18




 1          84.    Without the knowledge or consent of Plaintiff, Defendants have
 2    marketed and sold in interstate commerce, and in commerce substantially affecting
 3    interstate commerce, beverage products branded under the VAMPIRE mark or
 4    other similarly confusing names, and continue to do so.            Defendants have
 5    promoted, advertised, offered for sale, and/or sold, beverage products using the
 6    VAMPIRE mark through persons not authorized, employed by, or associated in
 7    any way with Plaintiff and have used the aforementioned trade names and
 8    trademarks as false designation and false representation for beverages.
 9          85.    None of the activities alleged in this complaint have been
10    authorized by Plaintiff, and such unauthorized use by Defendants of Plaintiff’s
11    trademarks and/or trade names in interstate commerce, commerce substantially
12    affecting interstate commerce in this district, and elsewhere throughout the United
13    States, constitutes infringement and an inducement to infringe Plaintiff’s

14    trademarks and/or trade names, and such activities are likely to cause confusion,

15    mistakes, and to deceive the public at large.

16          86.    Upon information and belief, Defendants have acted with the
      unlawful purpose of:
17
                   a. Improperly taking advantage of the valuable goodwill belonging to
18
                      Plaintiff;
19
                   b. Soliciting Plaintiff’s customers and/or potential customers,
20
                      attempting to sell, and selling to such customers and potential
21
                      customers, beverages marketed under the VAMPIRE mark and
22
                      other confusingly similar names to Vampire through persons not
23
                      authorized by, employed by, or associated in any way with
24
                      Plaintiff;
25
                   c. Inducing others to infringe Plaintiff’s trademarks and trade names;
26
                      and
27
28                           Complaint for Trademark Infringement, etc
                                               - 17 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 19 of 42 Page ID #:19




 1                 d. Causing the goods of persons not authorized by, employed by, or
 2                     associated in any way with Plaintiff to be falsely represented as if
 3                     they were rendered, authorized, sponsored by, endorsed by, or
 4                     otherwise connected with Plaintiff and its licensed trademarks and
 5                     trade names.

 6          87.    Defendants’ conduct, as alleged in this complaint, constitutes a

 7    violation of 15 U.S.C. § 1114.

 8          88.    If Defendants are allowed to continue marketing and selling the

 9
      accused product, Plaintiff will be damaged as alleged in this complaint, and the
      Defendants will profit thereby. Furthermore, unless the Court permanently enjoins
10
      Defendants’ conduct as alleged in this complaint, Plaintiff’s business, goodwill,
11
      and reputation will suffer irreparable injury of an insidious and continuing sort that
12
      cannot be adequately calculated and compensated in monetary damages.
13
            89.    Defendants’ aforementioned acts and conduct is being done
14
      willfully and with an intent to ride on, and/or step on and demolish, the goodwill
15
      Plaintiff has worked hard to develop.        Plaintiff is therefore entitled to treble
16
      damages arising therefore, as well as reimbursement of Plaintiff’s attorneys’ fees
17
      and costs.
18
            90.    The intentional nature of defendants’ acts makes this an exceptional
19
      case under 15 U.S.C. §1117(a).
20
            91.    The intentional nature of defendants’ acts and conduct makes this a
21
      case suitable for an award of Three Times Defendants’ profits.                  Further
22
      Defendants’ acts of trademark infringement were done intentionally to deprive the
23    Plaintiff of property, legal rights or to otherwise cause injury, such as to constitute
24    malice or oppression under California Civil Code Section § 3294, thereby entitling
25    Plaintiff to punitive damages in an amount appropriate to punish or set an example
26    of Defendants.
27
28                            Complaint for Trademark Infringement, etc
                                                - 18 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 20 of 42 Page ID #:20




 1
 2                                             COUNT V
 3
                       VIOLATION OF LANHAM ACT 15 U.S.C. §1125(a)
 4                             (Against All Defendants)
 5          92.    Plaintiff repeats each allegation contained in paragraphs 1 through 91
 6    as though set forth here at length.
 7          93.    Defendants have engaged in, and continue to engage in, the wrongful
 8    exploitation of Plaintiff’s registered Vampire family of marks.
 9          94.    Defendants’ goods are so closely related to Plaintiff’s goods that the
10    public is likely to be confused, to be deceived, and to erroneously assume that
11    Defendants’ marketing and sale of their wine as packaged, advertised and
12    promoted, are those of Plaintiff, or that Defendants are in some way connected
13    with, sponsored by, or affiliated with Plaintiff, all to Plaintiff’s detriment and

14    irreparable damage.

15          95.    Defendants are not affiliated with, connected with, endorsed by, or

16
       sponsored by Plaintiff. Furthermore, Plaintiff has not approved any of the goods
      or services offered or sold by the Defendants.
17
            96.    Defendants’ aforesaid infringing conduct has been willful and with an
18
      intent to ride on, and/or step on and demolish, the goodwill Plaintiff has worked
19
      hard to develop. Defendants’ aforesaid infringing conduct has been willful and
20
      with knowledge that the sale, marketing, advertisement, and promotion of their
21
      accused wine will hurt the prospects of future commercial success of Plaintiff’s
22
      VAMPIRE family of brands, including its VAMPIRE and DRACULA brands.
23
      Plaintiff is therefore entitled to treble damages arising therefore, as well as
24
      reimbursement of Plaintiff’s attorneys’ fees and costs. Further Defendants’ acts of
25
      unfair competition under 35 U.S.C. § 1125(a) were done intentionally to deprive
26
      the Plaintiff of property, legal rights or to otherwise cause injury, such as to
27
28                            Complaint for Trademark Infringement, etc
                                                - 19 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 21 of 42 Page ID #:21




 1    constitute malice or oppression under California Civil Code Section § 3294,
 2    thereby entitling Plaintiff to punitive damages in an amount appropriate to punish
 3    or set an example of Defendants.
 4                                             COUNT VI
 5
              UNFAIR COMPETITION – COMMON LAW, AND CALIFORNIA
 6                 BUSINESS & PROFESSIONS CODE §§ 17200 et seq.
 7                                 (Against All Defendants)
 8
            97.    Plaintiff repeats each allegation contained in paragraphs 1 through 96
 9
      as though set forth herein at length.
10
            98.    Defendants has engaged in unfair competition perpetrated against
11
      Plaintiff by reason of the conduct alleged herein.
12
            99.    The unlawful and unfair conduct is injuring the goodwill of Plaintiff.
13
            100. Defendants are each liable for the unfair competition, and/or are
14
      liable for aiding and abetting such conduct.
15
            101. By this conduct, Plaintiff has directly suffered injuries and each
16
      Defendant has been unjustly enriched.
17
            102. Plaintiff is entitled to restitution, the recovery of damages, and the
18    recovery of the profits earned by Defendants by virtue of their conduct.
19          103. As a consequence of the unfair competition by Defendants, Plaintiff
20    is suffering irreparable injury, by reason of which such conduct should be
21    enjoined.
22          104. Plaintiff is entitled to reasonable attorneys’ fees.
23          105. Plaintiff is informed and believes, and on that basis allege, that the
24    aforementioned conduct of Defendants is willful, oppressive, fraudulent, and
25    malicious, and Plaintiff is therefore entitled to punitive damages.
26
27
28                            Complaint for Trademark Infringement, etc
                                                - 20 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 22 of 42 Page ID #:22




 1
                                              COUNT VII

 2               UNFAIR COMPETITION – COMMON LAW, CALIFORNIA
                    BUSINESS & PROFESSIONS CODE §§ 17500 et seq.
 3
                                    (Against All Defendants)
 4
            106. Plaintiff repeats each allegation contained in paragraphs 1 through 105
 5
      as though set forth here at length.
 6
            107. Defendants’ use of the trade names and trademarks VAMPIRE and
 7
      similarly confusing names, such as BLOOD SUCKERS misrepresents the nature,
 8
      characteristics, identity, and source or sponsorship of Defendants’ goods,
 9
      constitutes aiding and abetting liability for deceptive, untrue, and misleading
10
      advertising and therefore constitutes a violation of, inter alia, California Business
11
      and Professions Code §§17500 et seq. and California common law.
12
            108. Defendants’ use of the trade name and trademark VAMPIRE and
13
      similarly confusing names, such as BLOOD SUCKERS and related trademarks
14
      misrepresents, and are likely to deceive and will continue to deceive the
15
      consuming public. Defendants knew, recklessly disregarded, or reasonably should
16    have known that such packaging, advertising, marketing, and promotion was
17    untrue and/or misleading.
18          109. As a result of the conduct described above, Defendants have been
19    and/or will be unjustly enriched at the expense of Plaintiff and the general public.
20    The interests of the general public and Plaintiff are, therefore, closely related.
21          110. Defendants have been unjustly enriched, among other things, by the
22    receipt of sales revenues from consumers who mistakenly thought that they were
23    purchasing Plaintiff’s VAMPIRE FAMILY of branded beverage-alcohol products
24    or accessories, both in California and throughout the world, but instead were
25    purchasing Defendants’ goods which are promoted and sold through
26    advertisements that affirmatively misrepresent, either directly or by implication,
27    the nature, characteristics, identity, and source or sponsorship of the goods.
28                            Complaint for Trademark Infringement, etc
                                                - 21 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 23 of 42 Page ID #:23




 1          111. Pursuant to Business and Professions Code §§ 17203 and 17535,
 2    Plaintiff, on behalf of itself and the general public, which is unable effectively to
 3    assert its interests, seeks an order of this Court ordering Defendants immediately to
 4    cease such support for acts of unfair competition and false advertising, and
 5    enjoining Defendants from continuing to import or export, distribute, market,

 6    promote, advertise, offer for sale, and sell, Defendants’ infringing beverage labels

 7    and/or beverage accessory products that contain any of Plaintiff’s trademarks (or

 8    names confusingly similar to Plaintiff’s trademarks) which falsely advertise or

 9
      conduct business via the unlawful, deceptive, unfair or fraudulent business acts and
      practices, and the untrue and misleading advertising complained of herein.
10
      Plaintiff additionally requests an order disgorging Defendants’ ill-gotten gains and
11
      restitution of all monies wrongfully acquired by Defendants by means of their
12
      support of such acts of unfair competition and false advertising, damages, interest
13
      and attorneys’ fees.
14
15
            WHEREFORE, Plaintiff prays for judgment as follows:
16
17
            1.     That the Court adjudge and decree that Defendants have falsely
18
      designated the origin of certain beverage products as those of Plaintiff, have made
19
      and used false representations in connection with the sale, offering for sale,
20
      promotion and advertising of such products, and have unfairly competed with
21
      Plaintiff at common law.
22
23
            2.     That the Court adjudge and decree that Defendants have infringed
24
      Plaintiff’s registered trademarks, including that for VAMPIRE.
25

26
            3.     That the Court permanently enjoin Defendants, its agents, servants,
27
28                            Complaint for Trademark Infringement, etc
                                                - 22 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 24 of 42 Page ID #:24




 1    employees, attorneys, and all persons acting in concert or participation with them,
 2    or with any of them from:
 3                 a. Using VAMPIRE, BLOOD SUCKER, BLOOD or BATS or
 4                     DRACULA, or any other word or words which are similar to, or a
 5                     colorable imitation of, Plaintiffs’ trade names and marks,

 6                     (including VAMPIRO or Vlad Tepes) either alone, as part of, or

 7                     together with, any other word or words, trademark, service mark,

 8                     trade name, or other business or commercial designation in

 9
                       connection with the sale, offering for sale, advertising, and/or
                       promotion of beverage products and beverage accessories;
10
                   b. Selling, offering to sell, marketing, distributing, advertising and/or
11
                       promoting any BEVERAGE product or BEVERAGE accessory or
12
                       label with the words VAMPIRE, BLOOD SUCKER, BLOOD,
13
                       BATS or DRACULA displayed on the product, its packaging,
14
                       advertising or promotional materials;
15
                   c. Representing directly or indirectly by words or conduct that any
16
                       beverage product or beverage accessory offered for sale, sold,
17
                       promoted, or advertised by Defendants, is authorized, sponsored
18
                       by, endorsed by, or otherwise connected with Plaintiff;
19
                   d. Aiding or abetting in unfair competition against Plaintiff;
20
                   e. Aiding or abetting in false advertising; and
21
                   f. Inducing others to engage in any of these aforementioned acts.
22
23
            4.     That the Court award an amount to be determined at trial but at least
24    an amount equivalent to treble the amount of Defendants’ illicit profits or
25    Plaintiff’s lost profits, whichever is greater.
26
27
28                            Complaint for Trademark Infringement, etc
                                                - 23 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 25 of 42 Page ID #:25




 1           5.     That the Court award an additional amount to be determined at trial
 2    sufficient to cover the costs of prospective corrective advertising, which amount is
 3    requested to be at least ten times the amount of advertising dollars spent by
 4    defendants.
 5
 6           6.     That the Court decree that the intentional nature of defendants’ acts

 7    and conduct makes this a case suitable for an award of Three Times Defendants’

 8    profits.

 9
             7.     Punitive and exemplary damages in an amount in excess of
10
      $2,000,000.
11
12
             8.     That the Court, pursuant to the Settlement agreement, Order Cramele
13
      Reccas and Philip Cox to pay $10,000 per incident plus $1 a bottle of accused
14
      product sold, giving Plaintiff the option to forego the liquidated damages and seek
15
      the full extent of damages, if it chooses.
16
17
             9.     That the Court decree that the intentional nature of defendants’ acts
18
       makes this an exception case under 15 U.S.C §1117(a).
19
20
             10.    That the Court award Judgment against Defendants for the full costs
21
       of this action, including the attorney’s fees reasonably incurred by Plaintiff.
22
23
             11.    That the Court Order such other, further and different relief as the
24     nature of this action may require and as the Court may deem just and proper.
25

26           12.    That the Court retain jurisdiction of this action for the purpose of
27
28                            Complaint for Trademark Infringement, etc
                                                - 24 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 26 of 42 Page ID #:26




 1    enabling Plaintiff, in its discretion, to apply to this Court at any time for such
 2    further orders and directions as may be necessary or appropriate for the
 3    interpretation or execution of any Order entered in this action, for the modification
 4    of any such Order, for the enforcement of compliance therewith, and/or for the
 5    punishment of any violation thereof.

 6

 7

 8                                              Respectfully submitted,

 9    Dated: September ___,
                       8 2020                   By:
10                                              Michael Machat, Esq. (SBN 109475)
11                                              michael@machatlaw.com
                                                MACHAT & ASSOCIATES, P.C.
12                                              8730 W. Sunset Blvd., Suite 250
13                                              West Hollywood, California 90069
                                                Tel.: (310) 860-1833
14

15                                              David A. Randall (SBN 156722)
                                                dave@hdmnlaw.com
16                                              Ehab Samuel (SBN 228296)
17                                              esamuel@hdmnlaw.com
                                                HACKLER DAGHIGHIAN
18                                              MARTINO & NOVAK P.C.
19                                              10900 Wilshire Blvd., Suite 300
                                                Los Angeles, CA 90024
20                                              Tel.: (310) 887-1333
21                                              Fax: (310) 887-1334
22                                              Attorneys for Plaintiff
23                                              Vampire Family Brands, LLC
24

25

26

27

28                           Complaint for Trademark Infringement, etc
                                               - 25 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 27 of 42 Page ID #:27




 1
                               DEMAND FOR JURY TRIAL
 2

 3          Plaintiff hereby requests a trial by jury on all issues raised by the Complaint.
 4

 5                                              Respectfully submitted,
 6
      Dated: September ___,
                        8 2020                  By:
 7                                              Michael Machat, Esq. (SBN 109475)
 8                                              michael@machatlaw.com
                                                MACHAT & ASSOCIATES, P.C.
 9
                                                8730 W. Sunset Blvd., Suite 250
10                                              West Hollywood, California 90069
                                                Tel.: (310) 860-1833
11

12                                              David A. Randall (SBN 156722)
                                                dave@hdmnlaw.com
13
                                                Ehab Samuel (SBN 228296)
14                                              esamuel@hdmnlaw.com
                                                HACKLER DAGHIGHIAN MARTINO
15
                                                & NOVAK P.C.
16                                              10900 Wilshire Blvd., Suite 300
                                                Los Angeles, CA 90024
17
                                                Tel.: (310) 887-1333
18                                              Fax: (310) 887-1334
19
                                                Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28                           Complaint for Trademark Infringement, etc
                                               - 26 -
     Case 2:20-cv-08223-VBF-PVC Document 1 Filed 09/08/20 Page 28 of 42 Page ID #:28




 1
 2
 3
 4
 5
 6
                                    EXHIBIT 1
 7
 8       (Copy of Stipulated Judgment – The Contract)
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24

25
26

27
28

                                            -1-
Case 2:06-cv-07793-VBF-JWJ
Case 2:20-cv-08223-VBF-PVC Document
                            Document66
                                     1 Filed
                                       Filed 09/08/20
                                             01/10/08 Page
                                                       Page 29
                                                            1 ofof14
                                                                   42 Page
                                                                       PageID
                                                                            ID#:232
                                                                               #:29
     Case 2:06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 3 of 16




                                                                      c:
                                                                      I-
                                                                      CD

                                                                      I
                                                                      X
                                                                      w
   Case 2:06-cv-07793-VBF-JWJ
   Case 2:20-cv-08223-VBF-PVC Document
                              Document66
                                       1 Filed
                                         Filed 09/08/20
                                               01/10/08 Page
                                                        Page 30
                                                             2 ofof14
                                                                    42 Page
                                                                        PageID
                                                                             ID#:233
                                                                                #:30
             Cc e 2:06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 4 of 16



             1                                    UNITED STATES DISTRCT COURT
             2                                 CENTRAL DISTRICT OF CALIFORN
             3    TI BEVERAGE GROUP, LTD., et aL. Case No. CV-06-7793 VBF (JWJx)
             4                    Plaintiffs, STIPULATION AN (PROPOSED)
             5           vs. JUGMENT                                             ORDER FOR ENTRYOF

             6    S.C. CRALE RECAS S.A., et aI.,
             7                    Defendants,
             8
                  AND RELATED CASE
             9

            10

            11          This Stipulation and (proposed) Order of                    Entry of Judgment ("Stipulation") is
ø.
~ .. ""
      "3
     "l
..= !l;:    12    entered into by and between TI BEVERAGE GROUP, LID., a Delaware Corporation
    ....
!i el
   .. '"
i..- ~
~ os
      -.
            13    dba TRSYLVANIA IMPORTS , VAMIRE, INC., CUPID WINS, INC. and
tñ E u
~ oS ~
   := 8     14    MICHAL MACHAT, an Individual, (collectively "TI'I or the "TI paries"); and S.C.
ã d.~
.. .. =
~ c f
._.. ¡;     15    CRALE RECAS S.A., a Romanian company, PROVl SR, a Romanian
~ =    os
       el   16.   Company; PIlIP COX, an Individual, and BASIL ZAROVEANU, an Individual
            17    (collectively "the RECAS parties").
            18                                                       RECITALS
            19

            20          A. WHREAS, tö avoid the uncertinty and expense of litigation, the TI
            21    paries and the RECAS paries (collectively, "the Paries") now desire to settle all

            22    matters related to the Complait and Counter-Claim by executing this Stipulation and

            23    request that the Cour entered the same as an order and judgment of the Court;

            24          B. WHREAS, the following allegations are provided merely to give
            25    context to this Stipulation and in order to effectuate settlement of the Complaint and

            26    Counter-Claim. The followig factual allegations mayor may not be tre. Any
            27    allegation made by the TI pares is disputed by the RECAS parties. Any allegation

            28    made by the RECAS paries is disputed by the TI pares.
                                                                             1
                                                   Stipulation and (Proposed) Order for Entr of Judgment
   Case 2:06-cv-07793-VBF-JWJ
   Case 2:20-cv-08223-VBF-PVC Document
                              Document66
                                       1 Filed
                                         Filed 09/08/20
                                               01/10/08 Page
                                                        Page 31
                                                             3 ofof14
                                                                    42 Page
                                                                        PageID
                                                                             ID#:234
                                                                                #:31
               C e 2:06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 5 of 16



                  1               C. WHREAS the TI paries have alleged that MACHAT though various
              2       entities, including TI Beverage Group, Ltd., has been selling beverages under the
              3       Vampire brand for close to twenty years;
              4                   D. WHREAS the TI parties have alleged that MACHAT is the owner of
              5       various Vampire related trad~marks thoughout the world, including amongst others,
              6       U.S. trademark registrations 2263907,3082097,2681906,3196399,3141345 for
              7       Vampire, Vampyre, Vamp, V ampire.com, Vamp icon respectively, and Canadian
              8       trademark         registrations TMA535141, TMA651914, and TMA662183 for Vampire,
              9       Vampyre and V with blood drop logo respectively.
             10                   E. WHREAS the TI paries have alleged that, beging in approximately
    '"
      .,     11       September of 1997, MACHAT began to use a V with a blood drop drpping off                     the V
ø. 00
.. .. '?
   '" ..
.. ",..      12       in Vampire as par of a design logo for his Vampire branded wines. i
= ....
~ ~~         13                   F. WHREAS the TI paries have alleged that, on or about June 11,2001
E .S 1(
~ Eu
~:5 8 14              MACHAT, COX, and ZAROVEAN, entered into an thee-par agreement ("the
ãd'í:
~ ~ =
 = e..
'--f;        15       Thee-Par Agreement") which provided, amongst other things, that MACHA T
~ =     os
      00.    16       would from time to time place orders for wine to be bottled under the VAMIR
             17       brand; COX via his winery would supply the wine bottled under the V AMIR brand
             18       to MACHA T or his designee; "and that PROVIN would bil MACHA T or his
             19       designee for the wine ordered.
             20                   G. WHREAS the TI paries have alleged that the Thee-Par Agreement
             21       also provided that the VAMIR brand was MACHA T' S propert thoughout the
             22       world; that the RECAS pares would not sell wie bearing the VAMIRE mark to
             23       anyone thoughout the world other than MACHA T or his designee; and that the
             24       RECAS paries would take all actions to protect MACHAT'S VAMIR brand
             25       thoughout the world.
             26                   H. WHREAS the TI paries have alleged that, in approximately 2002,
             27       MACHA T expanded his use of the V with blood drop by using it stading alone as a
             28       trademark for his V AMYR vodka in the U.S. and elsewhere.
                                                                                           2
                                                           Stipulation and (proposed) Order for Entr of Judgment
                                                             \-
    Case 2:06-cv-07793-VBF-JWJ
    Case 2:20-cv-08223-VBF-PVC Document
                               Document66
                                        1 Filed
                                          Filed 09/08/20
                                                01/10/08 Page
                                                         Page 32
                                                              4 ofof14
                                                                     42 Page
                                                                         PageID
                                                                              ID#:235
                                                                                 #:32
                  C e 2:06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 6 of 16



                  1              I. WHREAS the TI paries have alleged that MACHA T has a pending
                 2     trademark application no. 78605786 for the V with blood drop design;
                 3               J. WHREAS the TI paries have alleged that, sometime in approximately
                 4    April of2005, RECAS began supplying wine to paries other than MACHAT (or
                 5    MACHA T's designees) that was branded with a V that sometimes had a blood drop
               6      dripping of        the V, and sometimes did                      not contain the blood drop drpping off           the V;
               7                K. WHREAS in December of 2006, TI BEVERAGE GROUP L TD dba
               8      TRASYLVAN IMPORTS and MICHAL MACHAT filed suit (Case No. CV-
               9      06-7793 VBF (JWJx) against the RECAS paries alleging breach of
                                                                                                                                the Three-Part
             10       Agreement, trademark infringement, and unawfl competition;

      -.
      '"
         11                     L. WHREAS the RECAS paries filed a Counter-Claim against the TI
..~= ....
     ¡n
     l;:     12       paries plus TRSYLVAN ThORTS, INC., CUPIDO,
~~"3
~ ci         13       P ATHW A YTODARSS.COM, and V A1IR.COM alleging breach of contract
l::-ë (j
en ..
~ oS ~
   = 8       14       for failure to pay for goods had and received, breach of                                     the implied covenant of good
__  i:
8 Ü ~;j
fa e f 15. faith and fair dealing, intentional interference with contractual relations, fraud, and
~ i:..
._.. ""

      rn    16        trade libel amongst other claims;
             17                 M. WHREAS PROVINU and BASIL ZAROVEANU allege the fiing
             18       of the Complaint agaist them was malicious and without any foundation because
            19        PROVI and BASIL ZAOVEAUN allege that they had no dealings
            20        whatsoever with the entities the TI pares allege infringe on their intellectual
            21        propert; and

            22                 N. WHREFORE, in consideration of                                        the mutual covenants and conditions
            23        contained and referenced here, the Pares agree as follows:

            24 I. ENTY OF JlGMENT
            25 A. TH RECAS PARTIES COVENAN
            26 1. Each of                          the RECAS paries and each oftheir agents and assigns agree to
            27 cease and desist from any of                         the followig:
            28 a. Using Vampire, Vampyre, Vampire Vineyards, Vamp, the Vamp
                                                                                             3
                                                           Stipulation and (proposed) Order for Entr of Judgent
    Case 2:06-cv-07793-VBF-JWJ
    Case 2:20-cv-08223-VBF-PVC Document
                               Document66
                                        1 Filed
                                          Filed 09/08/20
                                                01/10/08 Page
                                                         Page 33
                                                              5 ofof14
                                                                     42 Page
                                                                         PageID
                                                                              ID#:236
                                                                                 #:33
               C se 2:06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 7 of 16



              1 icon, or any other word or words or marks which are confusingly similar to, or a
             2 colorable imitation of any of the                       aforementioned trade names and marks, either alone,
             3 as par of, or together with, any other word or words, trademark, serVice mark, trade

             4 name, or other business or commercial designation in connection with the sale,
             5 offering for sale, advertising, and/or promotion of                           beverage products and beverage
             6 accessories anywhere throughout the Wodd.

             7 b. Using t~e letter V, as a trademark, either alone, or with a blood

             8 drop, as par of, or together with, any other word or words, trademark, service mark,

             9 trade name, or other business or commercial designation in connection with the sale,
            10 offering for sale, advertising, and/or promotion of                           beverage products and beverage
    ., 11 accessories anywhere throughout Nort America.
ø. g;
j g¡ ~ 12 c. Representing directly or indiectly by words or conduct that any
= J: ~
~ ~: 13 beverage product or beverage accessory offered for sale, sold, promoted, or advertised
~ Eu
~ ~ 8' 14 by any of                 the RECAS pares, is authoried, sponsored by, endorsed by, or otherwise
š d.r¡
j § £ 15 connected with any of                           the TI paries.
~ =
      &3 16 2. As additional consideration for the Settlement Agreement, the RECAS

           17 paries agree to the following:
           18 a. Provide a complete accounting of al VAMIR labeled wine sold
           19 by the RECAS paries over the last theen month to any entities other than the TI
           20 parties uness an accounting has already been provided to the TI paries within six
           21 months from the date this                      judgment is entered;
           22 b. Imediately cease and desist from selling any VAMIRE labeled
           23 wine to any entity, anywhere thoughout the world, other than to TI or MACHAT.
           24 c. Destroy all dr goods including but not limited to labels, branded

           25 corks, boxes, and capsules that display any trademark of the TI paries such as
           26 VAMIR, CUPIDO or the VAM design and logo.
           27 d. Immediately cease and desist from selling any V labeled wine
           28 (regardless of              whether or not the V wine comes with or without a blood drop) to any
                                                                                  4
                                                         Stipulation and (Proposed) Order for Entr of Judgment
    Case 2:06-cv-07793-VBF-JWJ
    Case 2:20-cv-08223-VBF-PVC Document
                               Document66
                                        1 Filed
                                          Filed 09/08/20
                                                01/10/08 Page
                                                         Page 34
                                                              6 ofof14
                                                                     42 Page
                                                                         PageID
                                                                              ID#:237
                                                                                 #:34
                 C e 2:06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 8 of 16



                 1    entity for sale in Nort America.
                 2               3. The RECAS paries each agree that for any violation of its obligations
                 3    specified herein, the breaching par(ies) wil be obligated to pay the TI paries
                 4    liquidated damages in the amount of ten thousand dollars and no cents only
                 5    ($10,000.00) per incident plus one dollar and no cents only ($1.00) per bottle or dr
                 6    good as the case may be. The Paries expressly agree that said liquidated damages
                 7    constitutes a reasonable estimate of                    the ham such unauthoried conduct is likely to
                 8    cause the TI paries and should not be constred as an unenforceable penalty. The
             9       Paries fuer agree that, in case of a breach of this Agreement by any of the RECAS

            10       paries, the TI paries shall have the option of electing to seek actual damages in lieu


    '" ..   11       of liquidated damages.
ø. QO
.. .. '?
   "'-
.. '" ..    12                  B. MICHAL MACHA T, TI BEVERAGES GROUP L TD dba
= ..-
!i 00 '"
   .. .,
~ os
.. .- 1(
            13       TRSYLVANIA IMPORTS, VAMIR, INC., and CUPID WINS, INC. hereby
ë; i: u
~.g
  := ~
     8 14            agree to have judgment entered against them on the Counter-Claim in the amount of
--=
 g d'5
¡g e f
-_.. "'     15       five hundred and fift thousand dollars and no cents only ($550,000.00).
~ i:.. 00   16                 Based on the express representation of the TI paries that the following entities
            17       no longer or have never existed, the RECAS paries agree that they wil take nothng
            18       on their Counter-Clai against V ~IRE.COM, CUPIDO, TRSYL VANIA
            19       IMPORTS, INC., and P ATHW A YTODARSS.COM. Absent such an express
            20       representation of           the TI paries that these entities are not viable, the RECAS paries
            21       would have required that the foregoing monetary judgment apply to VAMIR,
            22       COM, CUPIDO, lRSYL VAN IMORTS. INC., and
            23       PATHAy:rODARSS.COM in addition to MICHAL MACHAT, CUPID
            24
                     WINS, INC.. VAMIR, INC. and TI BEVERAGES GROUP LID dba

            25
                     TRASYL VANI IMPORTS.

            26       ll. MISCELLANEOUS PROVISIONS
            27
                         Binding Effect. This Stipulation shall be binding upon the paries and the
                     paries' successors-in-interest.
            28
                                                                                       5
                                                             Stipulaton and (Proposed) Order for Entr of Judgment
    Case 2:06-cv-07793-VBF-JWJ
    Case 2:20-cv-08223-VBF-PVC Document
                               Document66
                                        1 Filed
                                          Filed 09/08/20
                                                01/10/08 Page
                                                         Page 35
                                                              7 ofof14
                                                                     42 Page
                                                                         PageID
                                                                              ID#:238
                                                                                 #:35
             C e 2:06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 9 of 16



                            Entire Agreement This Stipulation constitutes the fial, complete, and
             2   exclusive statement of the terms of the Stipulation between the Paries pertainig to

             3   the subject matter of              the Stipulation and supersedes all prior and contemporaneous
             4   understadigs or agreements regarding the Stipulation only of the Paries.
             5             Modification of Stipulation. This Stipulation may be supplemented, amended,
             6   or modified only by mutual agreement of                            the paries. No supplemental, amendment,
             7   or modification of              this Stipulation shall be binding unless it is in writing and signed
             8   and notarized by all paries.
             9             Ambiguities. Each par and its counsel have participated fully in the review
            10   and revision of ths Stipulation. Any rule of constrction to the effect that ambiguities
      -.
      ""
         11      are to be resolved against the drafting paries shall not apply in interpreting ths
ei ~ 12
.. II ..         Stipulation.
i:
~ 00
    f::""
   .. -.
r: .!! 1(   13             Waiver. No waiver of a breach, failure of a condition, or any right or remedy
riEu
~;5 8' 14        contaied in or granted by the provisions of                             ths Stipulation shall be effective unless it
ãd .~c
_..
=0 ~ 15
.-.. ¡,          is in writing and signed by the par waiving the breach, failUre, right or remedy. No
~ c..
      00    16   waiver of any breach, failure, right, or remedy shall be deemed a waiver of any other
            17   breach, failure, right or remedy whether or not simlar, nor shall any waiver constitute
            18   a continuing waiver uness the writing so specifies.
            19             Heading:. The headigs in ths Stipulation are included for convenience only
            20   and shall neither affect the construction or interpretation of any provision in ths
            21   Stipulation nor affect any of                 the rights or obligations of          the paries to this Stipulation.
            22             Attorneys Fees. In any litigation, arbitration, or other proceeding by which one
            23   par either seeks to enforce its rights under ths Stipulation.(whether in contract, tort,
            24   or otherwse) or seeks a declaration of any rights or obligations under ths Stipulation,
            25   the prevailing part shall be awarded reasonable attorneys fees, together with any

            26   costs and expenses, to resolve the dispute and to enforce the final judgment.
            27

            28
                                                                                     6
                                                       Stipulation and (proposed) Order for ~ntr of Judgment
   Case 2:06-cv-07793-VBF-JWJ
   Case 2:20-cv-08223-VBF-PVC Document
                              Document66
                                       1 Filed
                                         Filed 09/08/20
                                               01/10/08 Page
                                                        Page 36
                                                             8 ofof14
                                                                    42 Page
                                                                        PageID
                                                                             ID#:239
                                                                                #:36
            Ca i06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 10 of 16



                1 No Third-Par Rights. This Stipulation is made solely for the banefit of
                                                                                                                                the
                2 Paries and their respective permitted successors and assigns, and no other person or

                3 entity shall have or acquire any right by virue of ths Stipulation.
            4 Jurisdiction. The Pares agree that ths Cour has and shall continue to have

            5 jursdiction to enter judgment both against and for them in this case. Any objections

            6 any part may have regarding this Cour's jurisdiction to enter judgment against them,
            7 if        any, are waived.
            8 Counterpars. This Stipulation may be executed in counterpars and all so
            9 executed, shall constitute an agreement which shall be binding upon all paries hereto,

           10 notwithstading that the signatue of the paries do not appear on the same page.
      -. 11 IT is SO STIPULATED.
    t:
ø. QO
.. .. '?
      ::   12       Dated: September 5,2007                                         WISTON & STR WN LLP


                                                                                    BY:~
.. ti
i:./ ..
!i 00 "3
f.!, --    13
tñ E u
~~ 8'      14
g d.~
- .. =                                                                                          Jo an . 0 en
 rl e E
...~i:     15                                                                                   Daniel F. Bail~y
~    =01
                                                                                                Attmays for Defendants and
      00   16                                                                                   Cross-Claimants
           17
                                                                                                S.C. CRALE RECAS S.A.,
                                                                                                et aL.

           18
                    Dated: September _, 2007                                       CISLO & THOMAS LLP
           19

           20
                                                                                   By:
           21                                                                                   Danel M. Cislo
                                                                                                Kelly W. Cunngham
           22                                                                                   Attom~ys for Plaintiffs and .
                                                                                                Cross-Defendats MICHAL
           23                                                                                   MACHA T., et aL.

           24
                   Dated: September _, 2007                                        By:
           25                                                                                   PHIIP COX
           26
                   Dated: September -- 2007                                        By:
           27                                                                                   BASIL ZAROVEANU
           28
                                                                                            7
                                                          Stipulation and (Poposed) Order for Entr of Judgment
     Case 2:06-cv-07793-VBF-JWJ
     Case 2:20-cv-08223-VBF-PVC Document
                                Document66
                                         1 Filed
                                           Filed 09/08/20
                                                 01/10/08 Page
                                                          Page 37
                                                               9 ofof14
                                                                      42 Page
                                                                          PageID
                                                                               ID#:240
                                                                                  #:37
            Case 2:06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 11 of 16



                 1 No Third-Par Rights. This Stipulation is made solely for the benefit of
                                                                                                                         the
                 2 Pares and their respective permittd successors and assigns, and no other person or

                 3 entity shall have or acquire any right by vie oftls Stipulation.

                 4 Jurisdiction. The Paries agree that this Court has and shall continue to have

                 5 jursdiction to enter judgment both agait and for them in this case. Any objections

                 6 any par may have regarding tls Cour's jursdiction to .enter judgment agaist them,
                7 if any, are waived.

                8 Counterpar. This Stipulation may be executed in counterpar and all so
                9 executed, shall constitute an agreement which shall be binding upon all paries hereto,
                10 notwthtadig that the signatue of the parties do not appear on the same page.
                11 IT is SO STIPULATED.
           ¡
     ~   '?
     .. i! ::                                                                     WINSTON & STRWN LLP
      = ....
      ~ 0-i

     Æ~6
     cI~ 8'
     r: d.l!
     B..
     ;0 l:::                                                                                 JO~~.(;~ .
                                                                                  By: X:IU.//'~
                                                                                             Daniel F. Bai~y
     ~ i:
     .- .. ¡¡

           os
                                                                                             Attm~s for Defendants and
           00                                                                                Cross-Claiants
                                                                                             S.C. CRALE RECAS S.A.,
                                                                                             et aL.


                                                                                  CISLO & mOMAS LLP


                                                                                  By:




                                                                                 By:
                                                                                             PHIIP coX

                                                                                 By:
                                                                                             BASIL ZAROVEANU

                                                                                   7
                                                         Stiulation and (proposed) Order for Entr of Judgment



I.
    Case2:06-cv-07793-VBF-JWJ
   Case  2:20-cv-08223-VBF-PVC Document
                                Document66
                                         1 Filed
                                           Filed 01/10/08
                                                 09/08/20 Page
                                                          Page 10
                                                               38 of
                                                                  of 14
                                                                     42 Page
                                                                        Page ID
                                                                             ID #:241
                                                                                #:38
                C e 2:06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 12 of 16



                1 No Third-Par Rights. Ths Stipulation is made solely for the benefit of
                                                                                           the
            2 Pares and their respective permittd successors and assign, and no other person or
            3 entity shall have or acquire any right by vie of
                                                                                                    ths Stipulation.

            4 Jurisdiction. The Paries agee that ths Cour has and shall continue to have

            5 jurisdiction to enter judgment both against and for them in this case. Any objections

            6 any par may have regarding ths Cour's jursdiction to enter judgment again them,
            7 if any, are waived.

            8 Counterpar. This Stipulation may be executed in counterpar and all so.
            9 executed, shal constitute an agreement which sha be bindig upon all                                      pares hereto,
          10 notwthstdig that the signtue of                                      the pares do not appear on the same page.

     'd 11 IT
     '"
                          is SO STIULATED.
~ :: ~ 12 Dated: September 5, 2007
= .. ..                                                                             WISTON & STRWN LLP
!i ~ "3
f J!.1 13
Q:Eu
~ iå 8' 14
ãd'ai:
_..
._..~
~ e i:    15
                                                                                           JO~~~l:
                                                                                    By: 'y-AI..J/~
                                                                                           Danel F. Baii~y
                                                                                           Attom~s for Defendants and
~ ~ 16                                                                                     Cross-Claiants
          17
                                                                                           S.C. CRALE RECAS S.A.,
                                                                                           et al.                                      ..
                                                                                                                                       ¡.
          18                                                                                                                           !.
                    Dated: September -' 2007                                        CISLO & lHOMAS LLP
          19                                                                                                                           ¡ ..

          20
                                                                                   By:
          21

          22
          23
                                                                                                                                       i
                                                                                                                                       i.
          24 Dated: September l-, 2007
                                                                                   By:
          25                                                                                                                           I.. .
                                                                                                                                       i.
                                                                                                                                       i


          26                                                                                                                           i
                    Dated: September -' 2007                                       By:                                                 !

          27                                                                               BASIL ZAROVEÅNU
                                                                                                                                       l
          28                                                                                                                           :



                                                                                  7                                                    r' ....
                                                         .. Stipuation and (Pposed Order for Entr pf Judgent
 Case2:06-cv-07793-VBF-JWJ
Case  2:20-cv-08223-VBF-PVC Document
                             Document66
                                      1 Filed
                                        Filed 01/10/08
                                              09/08/20 Page
                                                       Page 11
                                                            39 of
                                                               of 14
                                                                  42 Page
                                                                     Page ID
                                                                          ID #:242
                                                                             #:39
          Case 2:06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 13 of 16




               1 No Thd-Par Rights. Ths Stipulation is made solely for the benefit of
                                                                                                                      the
               2 Pares and their respctve permtt succssors and assign, and no other person or

               3 entity shall have or acqire any right by vire of
                                                                                                  ths Stipulation.

               4 Jurisdiction. The Pares agre that tls Cour has and shall contiue to have

               5 jurdiction to enter judgment both agai and for them in ths case. Any objections

               6 any par may have regarg ths Cour's jursdiction to enter judgment agaist them,
           7 if any, are waived

               8 Counterpar. Ths Stipulaton may be executed in counterpar and all so
           9 executed, shall constitute an agreement which shl be bindig upon al pares hereto,

           10 notwthandig tht the signatue of the pares do not appea on the same page.
     .. 11 IT is SO STIPULTED.
ø. 8l
.. on
..l=
l=J:;
          12 Dated: September 5, 2007                                          WISTON & STRWN LLP
                                                                                                                            i :.'


~ co '"
.s .l! 0( 13
cnEu
~ iâ 8' 14
i: ".!
ou-~
_..¡:
i S f 15
                                                                               By: J~~   Daniel F. Bai9'
                                                                                         Attom~s .for Defendats and
~ ~ 16                                                                                   Cross-Claiants
                                                                                                                              :, f

          17
                                                                                         S.C. CRALE RECAS S.A.,
                                                                                         et al'
          18 Dated: September -- 2007
                                                                               CISLO & mOMAS LLP
          19

          20
                                                                               By:
          21                                                                             Daníel M. Clslo
                                                                                         Kelly W. Cugham
          22                                                                             Attm~ys for Plaitis and
                                                                                         Cross-Defendats MICHAL
          23                                                                             MACHT., et al.
          24
                  Dated: September -- 2007 By:
          25

          26 Dated: September O:t . 2007 By:
          27
          28
                                                                                     7
                                                     __ Stipulon and (Ppose Order for Entr pf Judgment
     Case2:06-cv-07793-VBF-JWJ
    Case  2:20-cv-08223-VBF-PVC Document
                                 Document66
                                          1 Filed
                                            Filed 01/10/08
                                                  09/08/20 Page
                                                           Page 12
                                                                40 of
                                                                   of 14
                                                                      42 Page
                                                                         Page ID
                                                                              ID #:243
                                                                                 #:40
                  C e 2:06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 14 of 16



                  1   Dated: September 1-, 2007            By:
                  2
                  3

                  4   Dated: September -- 2007             By:
                                                                     PROVlNUM SR. by. Basil
                  5                                                  Zamoveanu, Managing Director
                  6
                      Dated: September -- 2007             By:
                 7                                                   MlCHALMACHAT
                 8
                      Dated: September -- 2007             By:
               9                                                     TI BEVERAGE GROUP, LTD.
                                                                     byMICHALMACHAT
              10

     . -.     11      Dated: September -- 2007             By:
      Q\
~ ~                                                                  CUPID WINES, lNC .
.. :i-~
      :: .   12                                                      by MICHAL MACHAT
i fI
  ..-'"
             13       Dated: September _, 2007             By:
~.g
r.
~  ..a 6-                                                            VAMIR INC .
i: =d.!!B 14                                                         by MIëHL MACHAT
S.. ~
! CJ f 15
__.. (;
=t s:  os
      00     16       IT is SO ORDERED.
             17 On consideration of the Stipulaton between the TI pares and the RECAS
             18 pares, IT is HEREl3Y ORDERED that ths Stipulation will be adopted and entered
             19 into the records as ths Cour's Order and Judgment.
             20 Dated:                      , 2007
             21

             22
             23                                              JUGE OF TI D.S.D.C.
                                                             CENT DISTRCT                           I
             24                                                                                     i
                                                                                                    .i.
             25 SF:1824!10.1                                                                        ! .' -
                                                                                                    ¡.

             26                                                                                     I. .
                                                                                                    ¡. .
                                                                                                    i
            27                                                                                      ¡



            28
                                                                 8
                                        ~pul~tion and (Poposed Orer f~r Entr of Judgment            ~1'
                                                                                                    :~ "-''"
 Case2:06-cv-07793-VBF-JWJ
Case  2:20-cv-08223-VBF-PVC Document
                             Document66
                                      1 Filed
                                        Filed 01/10/08
                                              09/08/20 Page
                                                       Page 13
                                                            41 of
                                                               of 14
                                                                  42 Page
                                                                     Page ID
                                                                          ID #:244
                                                                             #:41
           Case 2:06-cv-07793-VBF-JWJ Document 60-5 Filed 01/10/2008 Page 15 of 16




                1    Dated: September _, 2007            By:
                2

                3

                4    Dated: September 01. 2007           By:
                5

                6
                     Dated: September -- 2007            By:
                7                                              MICHAL MACHAT
                8
                     Dated: September -- 2007           By:
                9
            10
                                                               6~ fJcml~~~~ LTD.
            11      Dated: September -- 2007            By:
ø. ""
    '8
.. '9                                                          CUPID WINES, INe
~i:~""
   ii=      12                                                 by MICHAL MACHAT
 ~ ~        13
~ -ã..              Dated: September -- 2007            By:
CI .. (,
c!æE       14
                                                               VAMIR INC
sd'a                                                           by MICHA MACHAT
"te; f     15
~ '"~
.s .. i-


           16       IT IS SO ORDERED.
           17 On consideration of the Stipulaton between the TI pares and the RECAS
           18 pares, IT is HEREBY ORDERED that th Stipulation will be adopted and entered
           19 into the records as th Cour's Order and Judgment.

           20 Date:                        . 2007
           21

           22
           23                                             JUGE OF TH D.S.D.C.
                                                          CENT DISTRCT
           24
           25       SF:182.1
                                                                                            i. ";


           26
                                                                                            I....
           27
                                                                                            ¡...
           28                                                                               I'
                                                                                            i
                                                           8
                                       Stu~tion and (Popoed Or f~r Euti of Judgent
  Case2:06-cv-07793-VBF-JWJ
 Case  2:20-cv-08223-VBF-PVC Document
                              Document66
                                       1 Filed
                                         Filed 01/10/08
                                               09/08/20 Page
                                                        Page 14
                                                             42 of
                                                                of 14
                                                                   42 Page
                                                                      Page ID
                                                                           ID #:245
                                                                              #:42
               "pa     2: 06-cv-0 7793- VB F -JW J      Document 60-5         Filed 01/10/2008     Page 16 of 16
   .. ..:) ,
. .~




                1    Dated: September -- 2007                   By:
                                                                          S.C. CRALH RECAS S.A.
                2
                                                                          l' irector
                                                                             Philip Cox, Maaging
                3

                4    Dated: September -- 2007                   By:
                                                                          PROVlNUM SR. by' Basil
                5                                                         Zaroveanu, Managing Director
                6
                     Dated: September ~ 2007                    By:
                7




                                                                          ~ ~£'.
                8

                9
                     Dated: September'£ 2007                    By:
                                                                            T'
~ m
       "'
               10

               11    Dated: September ~, 2007                   By:
                                                                          £i~
~I=
~ooï
e.! oi
èiëv
~~ 8'
= d.~
.s
~ Sfg
               12

               13

               14

               15
                     Dated: September (g, 2007                  By:
                                                                          ~~
                                                                          byMICHMACHT i

                                                                          by MICHÃL MACHAT

~ i:
._ .i(;

        '"
       00      16    IT is SO ORDERED.
               17 On. consideration of the Stipulation between the TI pares and the RECAS
               18 paries, IT is HEREBY ORDERED that ths Stipulation wil be adopted and entered
               19 into the records as ths Cour's Order and Judgment.
               20 Dated:                             , 2007
               21

               22

               23
                                                                  ruGE OF TH D.S.D.C.
                                                                  CENT DISTRCT
               24
               25    SF:ll190.i
               26

               27

               28
                                                                      8
                                              ~pu~tion and (Poposed Order ~r.Entr of Judgent
